—Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered June 12, 1997, which denied petitioner’s application to stay arbitration and dismissed the petition, unanimously affirmed, with costs.
The general rule, that a voluntary discontinuance of an action or proceeding does not toll or extend the Statute of Limitations (see, Matter of Finkelstein [Harris], 17 AD2d 137, lv denied 12 NY2d 646) is inapplicable here, where the parties stipulated to discontinue this timely-commenced arbitration proceeding without prejudice to its reinstitution upon the occurrence of a specified future event. Thus, the agreement of the parties should be given its intended effect (see, George v Mt. Si*156nai Hosp., 47 NY2d 170, 180-181). Concur—Nardelli, J. P., Mazzarelli, Andrias and Colabella, JJ.